Title: To John Adams from William Stephens Smith, 24 October 1815
From: Smith, William Stephens
To: Adams, John


				
					Dear Sir—
					Valley, near the Town of Hamilton, County of Madison Octr. 24. 1815
				
				In your last letter from Quincy of April 4th. you wished I would furnish you with a Copy of Hamiltons Letter to Miranda and asked in what Journal, Magazine, Review or Newspaper it s deposited—At the time, I could only furnish Mirandas Letter to Hamilton, since my return home I have found among my books a Vol entitled South American emancipation a London edition By J.M. Antipara, a Native of Guayaquil printed by R. Juigne No. 17 Margaret Street Cavendish Square.In the Review, (extracted from the publication, entitled The Edenburgh review for January 1810) of Lettre Aux Espagnols—Americans, you will find enteresting & worth your perusal—in page 20—reference to appendix E page 178 is the Letter you enquire after—and is as follows:Letter from General Hamilton to General MirandaNew York, August 22. 1798.Sir, I have received, by duplicates, your letter of the 6th. of april, with a postscript of the 9th. of June. The Gentleman you mention in it has not made his appearance to me, nor do I know of his Arrival in this Country; so that I can only say divine the object from the hints in your Letter.The Sentiments I entertain with regard to that Object, have been long since in your Knowledge; but I could personally have no participation in it, unless patronised by the Government of this Country. It was my wish that matters had been ripened for a Cooperation—in the course of this fall, on the part of this Country; but this can now scarce be the case. The winter, however, may mature the project, and an effectual co-operation by the United States may take place. in this  case I shall be happy, in my official Station to be an Instrument in so good a Work. The plan in my opinion ought to be a fleet of Great Britain, an Army of The United States—a government for the liberated territories, agreable to both the co-operators, about which there will be probably no difficultyTo arrange the plan, a competent authority from Great Britain to Some person here, is the best expedient. Your presence here will, in this case, be extremely essential.We are raising an Army of about 12.000 men. General Washington has resumed his Station at the head of our Armies; I am appointed Second in command.  With esteem and regard I remain / Your very obedient Servant(Signed) A. HamiltonIf you cannot obtain this Book in Boston, it can be sent you from England, or if you wish to peruse it now I will send it to you by, post—  With affectionate regards to Mrs. A. and the family, I am Dr. Sir / Yours affectionately—
				
					W. S. Smith
				
				
			